July 27, 2011 VIA EDGAR Mr. Jim B. Rosenberg Senior Assistant Chief Accountant Division of Corporation Finance Securities and Exchange Commission Mail Stop 6010 treet, NE Washington, D.C. 20549 Re:RenaissanceRe Holdings Ltd. Form 10-K for Fiscal Year Ended December 31, 2010 Filed February 25, 2011 File No. 001-14428 Dear Mr. Rosenberg: On behalf of RenaissanceRe Holdings Ltd. (the “Company”), we submit this letter in response to comments from the staff of the Securities and Exchange Commission received by letter dated July 21, 2011 (the “Comment Letter”) relating to the above-referenced filing.We are working expeditiously to respond to the Comment Letter.We respectfully request an extension of time to respond to the inquiries contained in the Comment Letter.We currently anticipate submitting a response to the Comment Letter on or before August 18, 2011.Please do not hesitate to contact me at 212-728-8736 with any concerns you may have regarding the timetable described above.Thank you for your consideration. Very truly yours, /s/ Robert B. Stebbins Robert B. Stebbins cc:Vanessa Robertson Mary Mast Jeffrey D. Kelly Mark A. Wilcox Stephen H. Weinstein, Esq.
